Citation Nr: 1217862	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-40 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for lung cancer, claimed as due to exposure to herbicides, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

4.  Eligibility to Dependents' Education Assistance (DEA) under Chapter 35 of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney-at-Law
ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  The Veteran died on December [redacted], 2008.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Duty to Notify

The United States Court of Appeals for Veterans Claims (Court) held that, in the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id.
In this appeal, the RO provided notice to the appellant by letter dated on February 29, 2009.  The Board notes that just two days prior to that date, the Veterans Benefits Administration issued Fast Letter 09-05 that provided new notice and development paragraphs for DIC claims based upon the Court's decision in Hupp.  The Board further notes that, during the Veteran's lifetime, service connection was in effect for multiple disabilities.  The notice provided to the appellant did not, however, notify her of the first and second Hupp elements.  

Also, the Board notes that, in the March 2009 decision, the RO adjudicated a claim for DIC under 38 U.S.C.A. § 1318.  Prior to that determination, however, and except for advising the appellant that DIC may be paid if the Veteran was continuously rated totally disabled due to service-connected conditions for at least 10 years before death, the notice provided to her prior to the RO's decision failed to advise her how to establish such a claim.  The Board notes that the new notice paragraphs set forth in Fast Letter 09-05 contain such notice.  

Thus, the Board concludes that the appellant was not provided adequate notice on her claims for service connection for the cause of the Veteran's death and for DIC benefits under 38 U.S.C.A. § 1318.  A remand is warranted to correct the deficiencies in the prior notice and to readjudicate the appellant's claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  

Duty to Assist

The appellant has stated that the Veteran received all his treatment at the VA Medical Center in Kansas City, Missouri.  The claims file contains treatment records only from September through October 29, 2008.  These records show an initial diagnosis of a right renal lesion presumed to be metastasized renal cell carcinoma with involvement of the lungs, liver, and lymph nodes.  Although tissue analysis was needed to verify the specific type of cancer that the Veteran had, no studies appear to have been conducted at the time of the last available treatment note (except for an inconclusive lung biopsy due to inadequate tissue sample).  

As previously noted herein, the Veteran died on December [redacted], 2008.  The question of whether there are any additional treatment records relating to his cancer and his final treatment therefor (including any such records that may provide a more definitive diagnosis of what type of cancer he had) has therefore been raised.  In this regard, the Board notes that the appellant has asserted that the Veteran's cancer started in his lungs and was due to his exposure to herbicides while serving in the Republic of Vietnam.  Thus, any such treatment records would be highly relevant to the appellant's claim.  On remand, therefore, any additional treatment records available from October 30, 2008 through December [redacted], 2008 should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her representative a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) on claims for DIC benefits.  See Fast Letter 09-05.  The letter should explain, what, if any, information and evidence (medical or lay) not previously provided to VA is necessary to substantiate the appellant's claims and should include:  (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The letter should indicate which portion of the evidence, if any, is to be provided by the appellant and which portion, if any, VA will attempt to obtain on her behalf.  

2.  Obtain and associate with the claims file records of any treatment that the Veteran received at the VA Medical Center in Kansas City, Missouri, from October 30, 2008 through December [redacted], 2008.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

3.  Then, readjudicate the appellant's claims.  If such action does not resolve the claims, issue a Supplemental Statement of the Case to the appellant and her attorney and allow for an appropriate period of time for response.  Then, return these claims to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

